Simon, J.,

delivered the opinion of the court.
This suit was instituted by the plaintiff to recover of the defendant the value of a negro, alleged to have been shot and killed by one of defendant’s slaves, through the order of his master, and in consequence of his malice, negligence or imprudence.
The defendant pleaded the general issue; that the death of plaintiff’s negro was occasioned solely by his own illegal and felonious conduct, and whilst in the perpetration of a felonious act in the killing of defendant’s hogs, at ten o’clock at night; and that the killing of plaintiff’s negro was merely accidental and without any malicious intention on the part of defendant, or his slave.
This case was tried three times in the District Court; there was a mis-trial; two verdicts were found by the jury in favor of the defendant, and the plaintiff appealed.
The whole matter in issue being that of fact onfy left to the jury, who, twice in succession, the evidence fully exonerated the defendant fror alleged against him. We have carefully evidence in the record, and we are not able to verdicts of the jury are so clearly erroneous as td interference of this court.
It is, therefore, ordered, adjudged and decreed, that thlT judgment of the District Court be affirmed, with costs.